 

Case 1:15-cv-03518-GBD Document 52 Filed 08/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ew ee eee ee ee eee eee xX
RONALD S. HERBST,
Plaintiff,
-against-
ORDER
NYU HOSPITALS CENTER, both individually; — :
M.D. NIRMAL C. TEJWANI, : 15 Civ. 3518 (GBD)
Defendant.
ee eee Xx

GEORGE B. DANIELS, District Judge:
The August 6, 2020 status conference is adjourned to October 1, 2020 at 9:45 am. The
parties are ordered to submit a letter, at least 30 days prior to the next conference date, apprising

this Court as to the status of this matter and suggesting any potential trial dates.

Dated: August 3, 2020
New York, New York

SO ORDERED.

New B Donk

ORGE/B. DANIELS
ITEDSTATES DISTRICT JUDGE

 
